Title: To Thomas Jefferson from Benjamin Waterhouse, 4 September 1801
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Sir
Cambridge Sepr. 4th. 1801.
Since closing the letter I had the honor of writing to you yesterday, yours of the 21st. ult. came to hand. I think it quite unnecessary to send you any more matter, being thoroughly convinced that you have planted the genuine disease in your family. I cannot, however, too emphatically recommend to all concerned in this new inoculation to keep up a succession of cases, from which matter may be taken on the 8th. day. I should be gratified could any of your physicians have sent me some on a tooth-pick, and some on a little cotton thread, secured with some of the sheet lead. I have found the advantage of such an exchange, and should wish to propose it to Dr. Wardlaw or any other physician in your quarter. They shall have some in return from this neighbourhood. I should be pleased likewise to prove that your cases were, what I am well convinced they are, genuine. I increased the bulk of the packet I sent you yesterday by one or two printed papers, of be sure very little consequence, excepting indeed that on the new manufactory of paper. It is deplorable that one of the first manufacturies of paper in this State, sent to Hamburgh for a Ship load of rags. Accept sentiments of the highest respect
Benjn. Waterhouse
